DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “30” (Fig. 1) has been used to designate both the HCL flow and the waste water flow from the separator.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
(page 8, line 21) “the series of coolers 30” should be changed to “the series of coolers 34”.
Appropriate correction is required.
Claim Objections
Claims 1, 5-7, 9, 13, 14 and 16 are objected to because of the following informalities:
(claim 1, lines 7-8) “a chill loop configured to produce circulate cold fluid through the chill loop” should be changed to “a chill loop configured to produce cold fluid and circulate the cold fluid through the chill loop”.
(claim 1, line 14) “conditioned natural gas” should be changed to “conditioned lift gas”.
(claim 1, line 15) “HCL” should be changed to “the HCL”.
(claim 1, line 24) “HCL” should be changed to “the HCL”.
(claim 5, line 3) “the wellbore” should be changed to “a wellbore”, since this wellbore is the natural gas source, whereas the wellbore in claim 1 is used with the gas lift system.
(claim 6, line 2) “a wellbore” should be changed to “the wellbore”, since this wellbore corresponds to the wellbore in claim 1, which is used with the gas lift system.
(claim 7, line 17) “HCL” should be changed to “the HCL”.
(claim 9, line 5) “the wellbore” should be changed to “a wellbore”.
(claim 13, line 15) “the unconditioned natural bas” should be changed to “the unconditioned natural gas”.
(claim 14, lines 2-3) “the wellbore” should be changed to “a wellbore”.
(claim 16, line 3) “wellbore” should be changed to “a wellbore”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-15 and 18 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Visser et al. (10,322,397).
As concerns claim 13, Visser shows a method for conditioning an unconditioned natural gas (Fig. 3), the method comprising: a) cooling the unconditioned natural gas (105) by passing the unconditioned natural gas through a series of coolers including first, second and third heat exchangers (108, 132, 118), defining cooled unconditioned natural gas; and b) separating waste water and hydro-carbon liquids from the cooled unconditioned natural gas by passing the cooled unconditioned natural gas through a high-pressure, three-phase separator (112) resulting in separate flows of conditioned lift gas (110), hydro-carbon liquid (136) and waste water (unlabeled drain line), and using the conditioned lift gas to cool the unconditioned natural gas by passing the lift gas through the first heat exchanger (108), using the HCL to cool the unconditioned natural gas by passing the HCL through the second heat exchanger (132), and using cold fluid (126, 130, 128) from a chiller (124, 201) to cool the unconditioned natural gas by passing the cold fluid through the third heat exchanger (118).
As concerns claim 14, Visser shows receiving produced unconditioned natural gas (105) produced from a wellbore (Fig. 3).
As concerns claim 15, Visser shows compressing the unconditioned natural gas with a compressor (106) prior to cooling (Fig. 3).
As concerns claim 18, Visser shows expanding the HCL prior to the second heat exchanger with an expansion valve (202) to reduce pressure and cool the HCL (Fig. 3).
Allowable Subject Matter
Claims 1-12 are allowed over the prior art of record.
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679